     Case:19-04547-BKT13 Doc#:73 Filed:09/29/20 Entered:09/29/20 19:10:34                                      Desc: Main
                                Document Page 1 of 1
                                                                                                                                        41


                                    UNITED STATES BANKRUPTCY COURT FOR THE
                                             DISTRICT OF PUERTO RICO
                                               MINUTES OF HEARING
Hearing Information

 Debtor(s):                GIOVANNI MARIN IRIZARRY and                  Case Number:          19-04547-BKT13
                           WALESKA OLIVO SANTIAGO
                                                                        Chapter:              13
                           09/24/2020 at 9:00 AM                                              Skype Business
 Date / Time / Room:                                                    Courtroom:            Video & Audio
                                                                                              Conferencing
                           Hon. BRIAN K. TESTER                         Reporter/ECR:         GRACIELA
 Bankruptcy Judge:
                                                                                              MUNIZ
 Courtroom deputy:         MARISOL LOPEZ QUINONES

 Matter:
           Confirmation Hearing

 Appearances:
                           ☐Debtor                                      ☒ Trustee:
                           ☐ Debtor’s Attorney                          ☒Creditors/Others: M. Benabe
 Proceedings and ORDER:

 ☐    Plan Dated ________ (Dkt. #____) is CONFIRMED (separate order to be entered).

 ☐    Plan Dated ________ (Dkt. #____) is NOT CONFIRMED. LBR 3015-3 applies. [Due by: _________] or Extended to ____days
      [Due by: ________]. If an amended plan is filed within the due date that is favorably recommended by the Trustee and with no
      objection filed, the amended plan will be confirmed without a further hearing. However, if unfavorably recommended and/or
      an objection is filed, a new confirmation hearing will be scheduled.

 ☐    Favorably recommended in open Court.             ☐ Attorney's Fees: $3,000.00 or Other: $ ___________.
 ☐    The amended plan dated ___________ (Dkt. #_____) is confirmed, but the entry of the order is held until the time to file
      objections to the Application for Compensation filed at docket #_______ has elapsed. If no opposition is filed, the application
      will be approved and the order confirming plan will be entered.

 ☐    Plan dated ___________ (Dkt. #_____) is confirmed, if no objections filed within the 21 days objection period. Clerk to
      follow-up.

 ☐    Trustee is allowed 21 days to recommend plan dated ___________ (Dkt. #_____). If favorably recommended and no objections
      filed, the plan will be confirmed without further notice or hearing. Otherwise, a new confirmation hearing will be scheduled.
      Clerk to follow-up.

 ☐    Motion dismiss filed by __________________ (Dkt. # _______) is: ☐ Granted ☐ Denied ☐ Withdrawn ☐ Moot.
 ☐    Debtor[s]' request for conversion to Chapter 7 is hereby granted. ☐ The $25.00 conversion fee shall be paid to the Clerk from
      the funds held by the Chapter 13 trustee.
 ☐    Debtor[s]' request for dismissal of the instant case is hereby granted.

 ☒    Confirmation Hearing is continued to: 11/12/2020 at 9:00 AM
      Deadline to Object to Confirmation of the Plan: L.B.R.3015-3.
 ☐    Other:
                                                                                   /S/ BRIAN K. TESTER
                                                                                    U.S. Bankruptcy Judge
